After reading the learned opinion of the chief justice, I question the authority of the state court to entertain the jurisdiction in this case. The jurisdiction of the court is challenged by a demurrer to the complaint. A careful reading of the Trading with the Enemy Act, chap. 106, vol. 40, U.S. Statute at Large, page 411, and an examination of the amendments thereto, leads me to believe it was not the intent of congress that the courts of any of the 48 states would exercise jurisdiction in any case where the Alien Property Custodian is a party interested. The statute plainly confers jurisdiction upon the United States courts.
I have examined some authorities, in the limited time I have had, which have some bearing upon the question, which I will cite for convenience. Section 371 of the 28 U.S. Jud. Code Ann., page 3, provides as follows:
"The jurisdiction vested in the courts of the United States in the cases and proceedings hereinafter mentioned, shall be exclusive of the courts of the several states:
"First. Of all crimes and offenses cognizable under the authority of the United States. *Page 292 
"Second. Of all suits for penalties and forfeitures incurred under the laws of the United States.
"Third. Of all civil causes of admiralty and maritime jurisdiction, saving to suitors in all cases the right of a common-law remedy where the common law is competent to give it and to claimants for compensation for injuries to or death of persons other than the master or members of the crew of a vessel, their rights and remedies under the workmen's compensation law of any State, District, Territory, or possession of the United States.
"Fourth. Of all seizures under the laws of the United States, on land or on waters not within admiralty and maritime jurisdiction; of all prizes brought into the United States; and of all proceedings for the condemnation of property taken as prize.
"Fifth. Of all cases arising under the patent-right or copyright laws of the United States.
"Sixth. Of all matters and proceedings in bankruptcy.
"Seventh. Of all controversies of a civil nature, where a State is a party, except between a State and its citizens, or between a State and citizens of other States, or aliens.
"Eighth. Of all suits and proceedings against ambassadors, or other public ministers, or their domestics, or domestic servants, or against consuls or vice consuls."
25 C.J., p. 726, § 32, reads as follows:
"Cases arising under the laws of the United States are within the jurisdiction of the federal courts and include all such as grow out of or involve the legislation of congress."
7 C.J., p. 257, § 408, is thus:
"The state courts are open to a trustee in bankruptcy seeking to enforce or to protect the interests pertaining to his trust; and accordingly such courts have jurisdiction of an action by the trustee to set *Page 293 
aside a transfer alleged to be fraudulent as against creditors or to recover an alleged preference, to recover property in the hands of third persons and alleged to belong to the bankrupt estate, or to collect a debt due the estate of the bankrupt."
Plaintiff contends federal courts may have concurrent jurisdiction unless the jurisdiction is limited by law to the federal courts or unless the state courts are expressly or by necessary implication, excluded by law: 15 C.J. 1155.
In all matters pertaining to the Trading with the Enemy Act, we think the state courts are precluded from exercising jurisdiction. It is a war measure. Should the state courts render judgment and make decrees directing the affairs involved in the administration of the act, the government of the United States might be embarrassed by different rulings in the 48 states. When congress enacted section 17 of the act (U.S. Stat., vol 40, p. 425):
"That the district courts of the United States are hereby given jurisdiction to make and enter all such rules as to notice and otherwise, and all such orders and decrees, and to issue such process as may be necessary and proper in the premises to enforce the provisions of this Act, with a right of appeal from the final order or decree of such court as provided in sections one hundred and twenty-eight and two hundred and thirty-eight of the Act of March third, nineteen hundred and eleven, entitled `An act to codify, revise, and amend the laws relating to the judiciary,'"
there was no thought expressed or room left for implication that the state courts of any of the various states, would be authorized to construe or enforce any part of the act. The ruleexpressio unius est exclusio alterius applies. *Page 294 
Claimant may institute a suit in equity in the supreme court of the District of Columbia or in the district court of the United States, for the district in which such claimant resides, or, if a corporation, where it has its principal place of business (to which suit the Alien Property Custodian or the treasurer of the United States, as the case may be, shall be made a party defendant) to establish the interest, right, title or debt, so claimed, and if so established the court shall order the payment, conveyance, transfer, assignment or delivery to said claimant of the money or other property so held by the Alien Property Custodian or by the treasurer of the United States: U.S. Stat., chap. 285, vol. 42, p. 1511.
The act of October 6, 1917, chap. 106, § 17, 40 Stat. 425, provides:
"The district courts of the United States are hereby given jurisdiction to make and enter all such rules as to notice and otherwise, and all such orders and decrees, and to issue such process as may be necessary and proper in the premises to enforce the provisions of this Act, with a right of appeal from the final order or decree of such court as provided in sections one hundred and twenty-eight and two hundred thirty-eight of the Act of March third, nineteen hundred and eleven, entitled `An Act to codify, revise, and amend the laws relating to the judiciary.'
"After the end of the war any claim of any enemy or of an ally of enemy to any money or other property received and held by the Alien Property Custodian or deposited in the United States Treasury, shall be settled as Congress shall direct."
Trading with the Enemy Act, October 6, 1917, chap. 106, sec. 12, 40 Stat. 423, Act Mar. 28, 1918, chap. 28, sec. 1; U.S. v.Chemical Found., Inc., 294 Fed. 300-324. *Page 295 
The courts provided for in the act have exclusive jurisdiction:Fischer v. Palmer, 259 Fed. 355-358; Union Bridge Co. v.U.S., 204 U.S. 364, 403 (27 S. Ct. 367, 51 L. Ed. 523); U.S. v.Chemical Found. Inc., 294 Fed. 300-319.
The district courts of the United States can pass upon every question raised in this case, and having been designated as the court for construing the Trading with the Enemy Act and all transactions thereunder, and the courts having decided, as above noted, that they have exclusive jurisdiction to do so, the courts of the state of Oregon have no jurisdiction in the present case.
In the case of Commonwealth v. Von Zedtwitz, 215 Ky. 413
(285 S.W. 224), in a suit to escheat certain lands, formerly belonging to an alien enemy and taken into the constructive possession of the Alien Property Custodian, who appeared in the suit, pleaded that the state courts had no jurisdiction in the matter, the supreme court of Kentucky held that the state court was without jurisdiction and the federal courts only had jurisdiction over matters pertaining to the properties under the jurisdiction of the Alien Property Custodian and sustained a demurrer to the complaint. Certiorari was denied in the supreme court of the United States: 273 U.S. 735 (47 S. Ct. 243, 71 L. Ed. 866). The Court of Appeals of Kentucky, speaking by Mr. Justice Sampson, said in regard to the Trading with the Enemy Act, at page 228 of 285 S.W.:
"The act took away from the commonwealth of Kentucky no right it had of escheating the lands in question, but only required it to institute and prosecute any such action in the federal District Courts where not *Page 296 
only the right of escheat may be adjudged, but the right and possession of the Custodian may at the same time be determined and finally settled. Congress, undoubtedly, had the war power of sequestration or even confiscating alien enemy property in the manner proposed by the act, and if this be conceded it also possessed the power to specify the courts in which questions concerning the sequestered property should be litigated either effecting title thereto or possession thereof. Plainly the letter of the act prohibits the interference of state courts, as the sovereign may do in giving its consent to be sued, and vested the federal District Court with exclusive jurisdiction in all matters affecting the right, title, and possession of property properly seized by the Custodian."
Under the constitution, the judicial power of the United States extends to controversies to which the United States shall be a party, whether the United States is a party plaintiff or defendant, by the Judicial Code the original jurisdiction of all suits of a civil nature at common law, or in equity, brought by the United States is vested in the district court, and so far as the United States has consented to be sued, jurisdiction of suits or claims against the United States is vested in the district court, concurrently with the court of claims. Some claims in which the United States is a party fall within the original jurisdiction of the supreme court.
In the case of McKay v. Kalyton, 204 U.S. 458, (27 S. Ct. 346,51 L. Ed. 566), which originated in Oregon, the United States Supreme Court held certain lands as trustee for an Indian. In a suit to determine who the heirs of a deceased Indian were, it was held that the state courts did not have jurisdiction and the adjudication of the question by this court was reversed. In the *Page 297 
opinion of Mr. Justice White, discussing the case, we find the following which is somewhat suggestive in the present case, at p. 468 of 204 U.S.:
"It results, therefore, that the act of congress of 1894, which delegated to the courts of the United States the power to determine such questions, can not be construed as having conferred upon the state courts the authority to pass upon Federal questions over which, prior to the act of 1894, no court had any authority. The purpose of the act of 1894 to continue the exclusive Federal control over the subject is manifested by the provision of that act, which commands that a judgment or decree rendered in any such controversy shall be certified by the court to the Secretary of the Interior."
The United States may be a party in such a sense as to confer jurisdiction, although, not named as such on the record, as where the suit is brought in name against an officer, but the United States is the real party against whom relief is asked and the judgment will operate: 25 C.J., p. 740, § 49.
In 25 C.J., p. 732, § 43, it is stated:
"Actions by or against Officers or Agents of United States. By express statute the federal courts have jurisdiction of all suits by any officer of the United States authorized by law to sue. But there is no corresponding provision giving jurisdiction of suits against federal officers, and accordingly such jurisdiction does not exist, unless in the particular case it can be supported on some other ground, as that the suit arises under the constitution or laws of the United States, or that there is the requisite diversity of citizenship between the parties. * * *"
In 25 C.J., p. 689, § 3, we read thus:
"Independent of State Judiciary. The judiciary system of the United States is entirely unconnected with, and independent of, the judiciary of the several *Page 298 
states, although remedies provided by state statutes may be enforced in the federal courts if such courts have jurisdiction otherwise, and the procedure at law in the federal courts conforms to a very large extent to the procedure in the states in which the various courts sit."
It is inappropriate for a state court to rectify or examine the acts of the Alien Property Custodian or his assistants. Such supervision would not be approved by the government of the United States.
26 R.C.L., pp. 1454, 1455, cited by plaintiff, maintains that the United States has a "prerogative right" to sue in its own courts. It is not in point.
Claflin v. Houseman, 93 U.S. 130 (23 L. Ed. 833), relied upon by plaintiff, upheld the right of the assignee in bankruptcy to proceed in the state court, for the reason that section 14 of the Bankrupt act, 14 Stat. at L. 522 R.S. § 5046, invests the assignee with all the bankrupt's right of action in "ejectment trespass trover assumpsit debt" etc. or suit in equity. No such provision is found in the Trading with the Enemy act. The exercise of jurisdiction by a state court in matters pertaining to the war act is incompatible with the federal plan.
Plaintiff states that state courts have jurisdiction of actions arising under Federal Employes Liability act, and cites inter alia, Kamboris v. O.W.R.  N. Co., 75 Or. 358 (146 P. 1097). Such jurisdiction of state courts is conferred by ch. 143, 36 U.S. Stat. at L., p. 291, which provides in part: "The jurisdiction of the courts of the United States under this chapter shall be concurrent with that of the courts of the several States * * *." This indicates that if the congress had intended that the state courts should exercise concurrent *Page 299 
jurisdiction in cases arising in the administration of the Trading with the Enemy act, it would have been so expressed in the act.
Plaintiff cites the case of Youghiogheny  Ohio Coal Co. v.Lasevich, 171 Wis. 347 (176 N.W. 855), where the plaintiff-employer sued the industrial accident commission to set aside an award resulting from the death of an employee. The wife of the deceased was an alien enemy, so the commission made the award to the Alien Property Custodian. The commission demurred to the complaint because the Alien Property Custodian had not been made a party defendant. The supreme court of Wisconsin sustained the demurrer.
This is a suit by Howard Sutherland "as Alien Property Custodian for the United States of America." The right to maintain it, if it exists, is the right of a federal official and the federal court (if any) has jurisdiction thereof. See opinion of Judge Rudkin, Sutherland v. Selling, 16 F.2d 865.
I am unable to concur in the opinion of the chief justice. *Page 300